LEHAN, Judge.
Charles G. Olson sued Southern Style Corporation to recover unpaid wages that he claimed the corporation owed him. Southern Style defended on the grounds that Olson had been employed not by Southern Style but by Robert Dailey, who was negotiating to purchase the corporation and who was meanwhile running the business.
The trial court found that Olson had been employed by Dailey, who was working for his own account as a prospective purchaser, and that Olson was aware of this situation. The court, therefore, entered judgment for Southern Style Corporation. We affirm. From an examination of the record, we cannot find that the trial court had no basis for its determination. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976).
AFFIRMED.
BOARDMAN, A.C.J., and CAMPBELL, J., concur.